Citation Nr: 1759963	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-46 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

2.  Entitlement to a disability rating greater than 30 percent for service-connected bilateral hand eczema, claimed as a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that reduced a 30 percent disability rating for service-connected bilateral hand eczema, claimed as a skin condition, to zero percent, effective as of September 1, 2008.  This matter also arises from a March 2009 rating decision of the RO that denied service connection for prostate cancer, to include as due to exposure to herbicides.  The Veteran expressed disagreement with the reduction and the denial of service connection, and perfected a substantive appeal.

In June 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the June 2012 hearing and at a prehearing conference, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board notes that during the June 2012 hearing, the Veteran also presented testimony on the issues of service connection for the loss of two top teeth, an increased disability rating for service-connected mood disorder, and an increased disability rating for service-connected scarring on the penis shaft.  As testimony had previously been presented on these issues before a second Veterans Law Judge, those issues are being decided in a separate decision by a panel of three Veterans Law Judges.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2012); see also Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

This matter was then before the Board in July 2013 at which time the 30 percent disability rating for the service-connected bilateral hand eczema, claimed as a skin condition, was restored, and the issues, to include entitlement to a disability rating greater than 30 percent, were remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

In addition, the issues of service connection for the loss of two top teeth, for dental treatment purposes; an initial compensable disability rating for scarring on the penis shaft prior to September 9, 2010, and greater than 10 percent since then; and a total disability rating based on individual unemployability, were remanded by the Board in July 2013 by a panel of three judges.  Although the RO issued a Supplemental Statement of the Case addressing those issues in February 2016, these issues have not been returned to the Board for final appellate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prostate cancer is not related to service and it did not manifest itself to a compensable degree during any applicable presumptive period.

2.  The preponderance of the evidence does not show that the service-connected bilateral hand eczema is manifested by more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs  required during a 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for a disability rating greater than 30 percent for service-connected bilateral hand eczema, claimed as a skin condition, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) the claimant is to provide; and (3) VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in April 2006, December 2011, April 2012, April 2014, and April 2015 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim is namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in July 2013 in order to obtain additional treatment records, to obtain additional service personnel information, and to afford the Veteran an additional VA examination.  Thereafter, additional VA outpatient treatment records, information from the service department, and a VA examination report dated in March 2015 were associated with the Veteran's claims file.  As such, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Prostate Cancer

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as malignant tumors, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a Veteran, service incurrence for certain enumerated diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  Included among those diseases is prostate cancer.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In order to establish service connection by presumption, based on herbicide exposure, such disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2016).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

During the June 2012 Board hearing, the Veteran testified that he was exposed to herbicides in Germany as certain herbicides had been used to clear fields and to create improvised air fields where he was undergoing infantry training during his period of active service.  He denied having had any service in the Republic of Vietnam.

The Veteran's service personnel records confirm that he had a tour of duty in Germany during his period of active service.  The records also confirm that he did not have service in the Republic of Vietnam.  Correspondence from the National Personnel Records Center dated in June 2008 shows that the Veteran's records did not demonstrate exposure to herbicides during active service.  

In correspondence received from the Veteran in April 2014, it was indicated that he had served in Germany with the Berlin Brigade wherein he had been exposed to herbicides during exercises at an improvised airport located within a German forest that had been created with the use of Agent Orange.  

Correspondence from the Department of Defense (DoD) dated in April 2015 shows that the DoD had provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides such as Agent Orange were used tested or stored.  The list does not contain names of individuals involved with the tactical herbicides.  Additionally there are no references to routine base maintenance activities such as range management brush clearing and weed killing.  These were said to have been accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing tactical herbicides at 38 CFR § 3 307(a)(6)(i).  Regarding the Veteran's specific claim, the DoD list does not show any use testing or storage of tactical herbicides in Germany.  Tactical herbicides were developed for use in the jungles of Vietnam not for general use in the United States or in Germany.  Additionally Agent Orange use in Vietnam was terminated in 1971 and remaining stores incinerated at sea.  There is no evidence that tactical herbicides were shipped to be used, stored, or buried in Germany.  Therefore Compensation Service could provide no evidence to support the claim.  It was suggested that the claim be referred to the United States Army and Joint Services Records Research Center (JSRRC) for additional available information.

Correspondence from the JSRRC dated in November 2015 shows that coordinated research with the National Archives and Records Administration (NARA) was unable to locate a 1974 unit history submitted by the 4th Battalion, 6th Infantry (Berlin Brigade).  The JSRRC reviewed the 1974 United States Army Station List which documents the 4th Battalion, 6th Infantry was located in Berlin, Germany, at McNair Barracks.  Also reviewed was the available United States Army historical documentation, to include the DOD listing of herbicide spray areas and test sites outside the Republic of Vietnam; and Berlin, Germany was not a listed location. Therefore, the JSRRC was unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides in Berlin, Germany, in 1974 during training in a forest outside of Berlin.

A review of the Veteran's service treatment records reveals that there is no evidence of treatment for symptoms associated with prostate cancer during his period of active service.

Following service, VA outpatient treatment records dated from July 1998 to August 2010 show that the Veteran underwent a radical prostatectomy for prostate cancer in 2007.

Initially, the Board finds that although the Veteran's service in Germany has been verified, there is no evidence of record that he was exposed to any herbicide agents during his tour of duty in Germany during his period of active service.  As such, service connection on a presumptive basis due to exposure to Agent Orange is not warranted.  Nevertheless, service connection may still be established with proof of direct causation.

In this regard, there is no medical evidence of record to suggest that the Veteran was treated for prostate cancer during active service or for many years thereafter.  There is no medical evidence of record to suggest that the Veteran's prostate cancer was directly the result of disease or injury during his period of active service.

The Board has considered the Veteran's contentions and observes that while he is competent to report that which he experienced, he is not competent to provide a medical opinion regarding the etiology of any such disorder in this case as this is a complex medical question based on these facts.  Thus, his assertions of a connection to service are not competent nexus evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself). 

The weight of the credible evidence demonstrates that the symptoms associated with the Veteran's prostate cancer are not related to his period of active service.  The prostate cancer was first treated many years after service and was not caused by any incident of service, to include Agent Orange exposure.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's prostate cancer was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for prostate cancer; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hand Eczema

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected eczema is rated 30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806, which provides the rating criteria for dermatitis or eczema.  A 30 percent disability rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.

The maximum 60 percent disability rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 2002). 

A VA outpatient treatment record dated in November 2004 shows that the Veteran was treated for hand dermatitis.  Physical examination revealed fissuring over hyperkeratitic plaques.  The assessment was hand dermatitis.

A VA skin examination report dated in December 2005 that showed that the Veteran exhibited generalized papulosquamous lesions, scaling, and plaques over both hands with right more than left.  The lesions were said to affect 20 to 40 percent of the exposed area, but less than five percent of the total body.  The examiner added that hand eczema can be very painful when wet or very dry, so chores involving water would aggravate the condition.  Also, taking showers and baths could be painful when the eczema on the hands had many fissures (tiny cracks).

In an addendum dated in December 2005, the VA examiner indicated that hand 
eczema often started at age 20 to 30, and would continue with periods of remissions through life.  The examiner added that the current condition was the same as experienced in service.

A VA outpatient treatment record dated in December 2006 shows that physical examination of the Veteran's hands showed no scale, erythema, or fissures.

A VA skin examination report dated in September 2007 shows that the Veteran was said to have progressive rash on his hands, manifested by dryness, itching, scaling, flaking, peeling, and outbreaks.  The duration over the preceding 12 months was said to be constant.  He was being treated twice daily with a topical corticosteroid.  Physical examination revealed some areas of brown patches and dryness to the bilateral hand that extended to a little above each wrist.  The examiner indicated that the disability affected less than five percent of the exposed areas, and less than five percent of the total body.  The diagnosis was bilateral hand eczema.  The examiner noted that during periods of exacerbations, he had increased itching and discomfort, and that when shaking people's hands, he would feel uncomfortable due to the appearance of his hands and scaling.

A VA outpatient treatment record dated in December 2007 shows that the physical examination of the Veteran's hands revealed xerosis and mild scaling, but no erythema or fissures.  The assessment was chronic hand dermatitis.  Continued treatment with topical corticosteroids was indicated.

During a March 2008 personal hearing at the RO, the Veteran indicated that his skin disability had not improved since the establishment of service connection in March 2006, and that he continued to experience chronic symptoms.  Specifically, he asserted that the nature of his disability was such that it was manifested by periods of flare-ups followed by inactivity.

A VA outpatient treatment record dated in March 2008 shows that the Veteran reported chronic hand dermatitis with limited improvement.  Physical examination revealed severe xerosis and two shallow erosions on the dorsal aspect.  There were no fissures.  There was minimal palmar involvement.  The assessment was hand dermatitis.  He was directed to stop using hand sanitizer; to use aquaphor ointment after every hand washing to dorsal hands; and to use triamcinolone soak and smear every night and every morning.

A VA dermatology note dated in April 2008 shows that the Veteran was treated for continued hand dermatitis.  He indicated that he would like to start a pill to help prevent his hand dermatitis from flaring, as he was currently using many topical corticosteroids.  The examiner indicated that he spoke to the Veteran at length noted that the condition was too mild to start systemic medications (Soriatane) due to the risk of liver function abnormalities and the need for monthly monitoring.

A VA skin examination report dated in May 2008 shows that the Veteran was said to have chronic dermatitis of the hands manifested by constant itching, scaling, peeling, and intermittent open excoriations.  Flare-ups were said to develop with increasing frequency lasting for weeks at a time.  There were no precipitating factors.  Topical medication would clear the symptoms temporarily.  The disorder would predominantly affect the hands.  There was no scarring.  The Veteran was being treated with multiple constant topical corticosteroids over the preceding 12 months.  The examiner indicated that the disability affected zero percent of the exposed area, and less than five percent of the total body.  The diagnosis was hand dermatitis currently in remission.

During his June 2012 Board hearing, the Veteran reiterated that his skin disability had not improved since the establishment of service connection, and that he continued to experience chronic symptoms.  He added that he continued to use regular corticosteroids for treatment.  

A VA skin examination report dated in March 2015 shows that the Veteran was diagnosed with bilateral hand eczematous dermatitis.  He was said to require ongoing care and treatment for his bilateral hand dermatitis.  He reported that he was followed exclusively within the VA system for management.  He described that he had been doing well with avoidance of identified irritants and clobetasol as needed for flares.  He added that he was currently clear of the hand eczema.  The examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck; was not manifested by any benign or malignant skin neoplasms; and did not result in any systemic manifestations due to any skin diseases.  He was being treated with topical corticosteroids for the dermatitis in the preceding 12 months for a duration of six weeks or more, but not constant.  There were no debilitating episodes in the prior 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  There were also no non-debilitating episodes of urticaria, primary
cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis
in the prior 12 months.  There was no active eczema on any part of the body, to include exposed area.  The hands were clear of eczema.  The examiner added that there was no objective evidence to support the Veteran's bilateral hand eczema
would present functional impairments that would impact physical or sedentary employment or activities of daily life.

Based on the evidence, the Board finds that the criteria for a disability rating in excess of the currently assigned 30 percent have not been met.

When determining the Veteran's rating, the Board must consider the full disability picture.  In Ardison v. Brown, 6 Vet. App. 407-08 (1994), the United States Court of Veterans Appeals (Court) held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than an inactive, phase.  In this instance, the Board finds that the 30 percent disability rating, which is warranted by the December 2005 VA examination, best represents the Veteran's skin condition when in an active phase.  As the other examinations of record appear to have been conducted when the skin condition was inactive, the Board finds that these examinations are of less probative value when determining the Veteran's rating.
Unfortunately, a higher rating is not warranted.  The next higher 60 percent disability rating is inappropriate unless more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  The Board concedes that the Veteran utilized topical corticosteroids; however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently ruled that topical corticosteroid treatment does not qualify as systemic therapy.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  Therefore, a rating in excess of 30 percent is unavailable. 

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his skin conditions are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic code provisions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's skin condition has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 30 percent rating is warranted for the Veteran's skin disability.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral hand eczema does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral hand eczema is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

Service connection for prostate cancer, to include as due to exposure to herbicides, is denied.

A disability rating greater than 30 percent for service-connected bilateral hand eczema, claimed as a skin condition, is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


